Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 3/23/2020.
	Claims 1-20 have been examined and are pending with this action. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/23/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart et al (US Pub # 2020/0029249) in view of Fay et al (US Pub # 2020/0348828).

	As per claim 1, Erhart discloses a method ,comprising:
determining, with computer hardware, a state of a channel hosted on a data communications network   (Erhart: [0100]: “The conversation state data 152 may represent a particular state of one or multiple conversations occurring on a communication channel.”);
configuring a topic-specific lens for federating a plurality of topic-specific messages conveyed over the data communications network in response to a predetermined condition indicated by the state of the channel (Erhart: [0013]: “(1) determining the resumption of a prior conversation versus as new conversation on a different topic; (2) determining the likelihood of a disengagement with the goal of freeing the agent to do other work; (3) measuring the engagement of the digital channel user/customer to compute a "loading" factor for the agent and then determine whether to remove tasks from the agent or add tasks to the agent;”); and
Erhart doesn’t explicitly teaches generation of channel for topic messages.
Fay however discloses generating a lens-focused channel for presenting the plurality of topic-specific messages, as federated by the topic-specific lens, to a user over the data communications network  (Fay: [0303]: “the focus value generation model may generate a focus value based on (1) group-based communication system user accounts with access to and/or that communicate within the group-based communication channel---- group-based communications transmitted within the group -based communication channel, (4) a topic determined associated with the group-based communication channel,”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Erhart in view of Fay to figure out generation of channel for topic messages.  One would be motivated to do so because this technique advantageously allows to render a group based communication interface (Fay: [ABS]).

Claims 8 & 14 are rejected based on rational provided for claim 1 rejection.

As per claim 2, Erhart/Fay discloses the method of claim 1, wherein each of the plurality of topic-specific messages pertain to at least one topic identified by a natural language classifier (Erhart: [ABS]: “analyzing the message to determine a topic classification and a topic confidence score for the message, and based on the analysis of the message,”).

As per claim 3, Erhart/Fay discloses the method of claim 1, wherein the configuring is based on at least one of a message velocity, message volume, or topic intensity  (Erhart: [ABS]: “to determine a topic classification and a topic confidence score for the message, and based on the analysis of the message, determining whether the topic classification determined for the message corresponds to a continuation of a topic classification for the plurality of messages or whether the topic classification determined for the message corresponds to a different topic classification than the topic classification for the plurality of messages.,”).

As per claim 4, Erhart/Fay discloses the method of claim 1, wherein the federating is based on extracting topic-specific messages from a plurality of channels on the data communications network (Erhart: [0013 & 0118]: “measuring the engagement of the digital channel user/customer to compute a "loading" factor for the agent and then determine whether to remove tasks from the agent or add tasks to the agent & the chatbot engine 148 may be configured to extract an entity value (e.g., the flight number) from the content of the newly received customer message 312 for purposes of preparing an agent response 316 thereto.”).

As per claim 5, Erhart/Fay discloses the method of claim 1, wherein the topic-specific lens comprises a plurality of topic- specific lenses and wherein the selecting comprises selecting each of the plurality of topic-specific lenses based on different topics each uniquely associated with one of the plurality of (Erhart: [0113]: “The chatbot engine 148 may further compare the particular topic assigned to the newly received customer message 312 with topics assigned to previously received customer messages 312. If there is any match between topics, then the chatbot engine 148 may continue processing the newly received customer message 312 as a continuation of the first portion of the conversation 308a.”).

As per claim 6, Erhart/Fay discloses the method of claim 1, further comprising polling a group of users  (Erhart: [0130]: “in FIG. 4A is different from previously described examples, but further show how a chatbot engine 148 may be configured to assist with a discussion of a different topic even though a newly received customer message 312 is incorporated on a same conversation and communication channel as previous messages. Additionally, FIG. 4A illustrates an example of providing an indicator 404 related to topic determination. The indicator 404 provided via the graphical user interface 304 may correspond to one example of an indicator 404.”).

As per claim 7, Erhart/Fay discloses the method of claim 1, further comprising initiating a workflow based on topic-specific lens  (Erhart: [01037]: “Use of the inter-dialog state transition 516 may occur when a newly received customer message 312 is determined, with a particular confidence score, to be associated with a new topic or different topic from the previously received customer messages 312. Providing the ability to transition between different dialog types enables the chatbot engine 148 to facilitate interactions with a customer 116 an asynchronous communication channel that is likely to contain message exchanges on different topics over time.”).

Claims 9-13 & 15-20 are rejected based on rational provided for claims 2-7 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449